         Case 2:19-cr-00232-JCM-NJK Document 20 Filed 11/12/19 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Conor Climo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00232-JCM-NJK
11
                    Plaintiff,                             STIPULATION TO CONTINUE
12                                                         TRIAL DATES
            v.
                                                           (First Request)
13
     CONOR CLIMO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Nicholas D. Dickinson, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Paul D. Riddle, Assistant Federal Public Defender, counsel for Conor Climo,
20
     that the calendar call currently scheduled for November 13, 2019, and the trial currently
21
     scheduled for November 18, 2019, be vacated and continued to a date and time convenient to
22
     the Court, but no sooner than thirty (30) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Counsel for the defendant needs additional time to conduct investigation in this
25
     case in order to determine whether there are any pretrial issues that must be litigated and
26
     whether the case will ultimately go to trial or will be resolved through negotiations.
         Case 2:19-cr-00232-JCM-NJK Document 20 Filed 11/12/19 Page 2 of 4




 1          2.      The defendant is incarcerated and does not object to the continuance.
 2          3.      The parties agree to the continuance.
 3          4.      The additional time requested herein is not sought for purposes of delay, but
 4   merely to allow counsel for defendant sufficient time within which to be able to effectively and
 5   complete investigation of the discovery materials provided.
 6          5.      Additionally, denial of this request for continuance could result in a miscarriage
 7   of justice. The additional time requested by this Stipulation is excludable in computing the time
 8   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 9   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,
10   Section 3161(h)(7)(B)(i), (iv).
11          This is the first request to continue trial dates filed herein.
12          DATED this 12th day of November, 2019.
13
14    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
16
      By /s/ Paul D. Riddle                             By /s/ Nicholas D. Dickinson
17    PAUL D. RIDDLE                                    NICHOLAS D. DICKINSON
      Assistant Federal Public Defender                 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                        2
         Case 2:19-cr-00232-JCM-NJK Document 20 Filed 11/12/19 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00232-JCM-NJK
 4
                    Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
            v.
 6
     CONOR CLIMO,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs additional time to conduct investigation in this

14   case in order to determine whether there are any pretrial issues that must be litigated and

15   whether the case will ultimately go to trial or will be resolved through negotiations.

16          2.      The defendant is incarcerated and does not object to the continuance.

17          3.      The parties agree to the continuance.

18          4.      The additional time requested herein is not sought for purposes of delay, but

19   merely to allow counsel for defendant sufficient time within which to be able to effectively and

20   complete investigation of the discovery materials provided.

21          5.      Additionally, denial of this request for continuance could result in a miscarriage

22   of justice. The additional time requested by this Stipulation is excludable in computing the time

23   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

24   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,

25   Section 3161(h)(7)(B)(i), (iv).

26
                                                      3
         Case 2:19-cr-00232-JCM-NJK Document 20 Filed 11/12/19 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, §§ 316(h)(7)(B) and 3161(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that trial briefs, proposed voir dire questions, proposed
12   jury instructions, and a list of the Government’s prospective witnesses must be electronically
13   submitted to the Court by the ____ day of ________________, 2020, by the hour of 4:00 p.m.
14          IT IS FURTHER ORDERED that the calendar call currently scheduled for
15   November13, 2019, at 1:30 p.m., be vacated and continued to _______________ at the hour of
16   ___:___ __.m.; and the trial currently scheduled for November 18, 2019, at the hour of 9:00
17   a.m., be vacated and continued to_________________ at the hour of ___:___ __.m.
18          DATED this ____ day of November, 2019.
19
20
                                                    UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
                                                       4
